Evans, P. J.
A motion by the respondent in a motion for new trial to dismiss it was overruled by the court. The respondent had the option to sue out a direct bill of exceptions assigning error on the judgment, or to have certified and filed exceptions pendente lite. If the latter course be followed, the ruling on the motion to dismiss becomes a pendente-lite ruling, which is reviewable only after the termination of the motion for new trial, on exception taken to the final judgment rendered thereon. Durrence v. Waters, 140 Ga. 762 (79 S. E. 841); Bradley v. Lithonia &c. R. Co., 143 Ga. 274 (84 S. E. 590). It not appearing that the motion for new trial has been disposed of, and the only exception being to the pendente-lite ruling, the writ of error will be dismissed.

Writ of error dismissed.


All the Justices concur, except Fish, O. J., absent.